O’Malley, J.
(dissenting). I dissent from the affirmance of the order which denied the motion seeking to enjoin the receiver from eoUecting the rents until the balance due the assignee of such rents shaU have been paid, upon the authority of Conley v. Fine (181 App. Div. 675); Harris v. Taylor (35 id. 462; appeal dismissed, 159 N. Y. 533). The decision of the Court of Appeals in Sullivan v. Rosson (223 N. Y. 217) is not in conflict with the rule established in the cases cited. The case of Harris v. Taylor (supra), whüe held not applicable, was not disapproved therein.